DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 03/28/2022. The examiner acknowledges the amendments to claims 1, 8, and 21. Claim 18 is cancelled. Claims 1-17 and 19-21 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6-7, filed 03/28/2022, with respect to the USC 112(a) rejections of claims 1-17 and 19-21 have been fully considered and are persuasive.  The USC 112(a) rejections of claims 1-17 and 19-21 have been withdrawn. 
Applicant’s arguments, see pg 9-10, filed 03/28/2022, with respect to the USC 103 rejections of claims 1-17 and 19-21 in view of Machida have been fully considered and are persuasive.  The USC 103 rejections of claims 1-17 and 19-21 have been withdrawn. 

Allowable Subject Matter
Claim 1-17 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 21 comprise allowable subject matter comprising extracting a respiratory parameter from a vibration signal, the vibration signal corresponding to a light intensity of the diffused light received over time, wherein the vibration signal corresponds to a mechanical vibration from a dermis layer of the skin, wherein the mechanical vibration is due to an expansion and contraction of a membrane below the skin.
The closest prior art of record, US 20170251930 A1 to Machida, et al. (cited in previous Office Action, hereinafter Machida) teaches measuring a change in a cross-sectional area of a blood vessel over time based on a reflect light wave [abstract]. However, Machida does not teach extracting a respiratory parameter from a vibration signal, wherein the vibration is due to an expansion and contraction of a membrane below the skin as claimed.
Claims 2-7, 9-17, and 19-20 are rejected for depending from the allowable subject matter of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791